Olivee, Judge:
These protests have been submitted for decision on a written stipulation, reading as follows:
IT IS STIPULATED AND AGREED by and between counsel for the plaintiff and the Assistant Attorney General for the United States:
That the items marked “A”, and checked JS (Comm. Spec’s initials) by Commodity Specialist John Squicciarini (Comm. Spec’s Name) on the invoices covered by the protests enumerated above, consist of certain heads, wholly or in chief value of plastic, assessed with *524duty at 35 per centum ad valorem under the provisions of Item 737.20, TSTJS, as parts of dolls.
That said merchandise is not, in fact, parts of dolls nor are they articles chiefly used for the amusement of children or adults.
That it is plaintiff’s sole claim herein that the merchandise is properly dutiable at 17 per centum ad valorem under the provisions of Item 774.60, TSUS, as articles not specially provided for, of rubber or plastics; Other.
That the protests be deemed submitted on this stipulation, the protests being limited to the items marked with the letter “A”, as aforesaid, and abandoned as to all other items.
On the agreed facts, we hold the articles in question, as hereinabove identified, to be properly dutiable at the rate of 17 per centum ad valorem under the provisions of item 774.60 of the Tariff Schedules of the United States as articles not specially provided for, of plastic, other.
To the extent indicated the protests are sustained and judgment will be rendered accordingly.